31 N.Y.2d 812 (1972)
In the Matter of Robert Morris, Appellant,
v.
Abraham D. Beame, as Comptroller of the City of New York, et al., Respondents.
Court of Appeals of the State of New York.
Argued November 2, 1972.
Decided November 29, 1972.
Morris Weissberg for appellant.
Lawrence N. Marcus for Thomas F. McCoy, as State Administrator of the Administrative Board of the Judical Conference, and others, respondents.
No appearance for Abraham D. Beame, as Comptroller of the City of New York, and another, respondents.
Concur: Judges BURKE, SCILEPPI, BERGAN, BREITEL and JASEN. Taking no part: Chief Judge FULD and Judge GIBSON.
Order affirmed, without costs; no opinion.